The following answer was returned:

To His Excellency the Governor and the Honorable Council:

The undersigned justices of the supreme court give the following answers to the questions contained in your resolution adopted on December 15, 1975, and filed with us on the same day.
Your first question asks whether the 1966 amendment to part II, arts. 19 and 36 of the State constitution, which removed the five-day limitation on the power of the legislature to adjourn itself, by implication removed from the Governor and Council the power to call the general court together when it stands in adjournment if the welfare of the State so requires. Our answer to this question is “No.”
Part II, article 50 reads as follows: “The governor, with advice of council, shall have full power and authority, in the recess of the general court, to prorogue the same from time to time, not exceeding ninety days, in any one recess of said court; and during the sessions of said court, to adjourn or prorogue it to any time the two houses may desire, and to call it together sooner than the time to which it may be adjourned, or prorogued, if the welfare of the State should require the same.”
Giving the house and senate the power to adjourn themselves is not inconsistent with the power of the Governor and Council under part II, article 50 to call the general court together “if the welfare of the state should require the same”. Nothing in the texts or descriptions presented to the voters in 1966 suggested in any way that the adoption of the amendments to part II, articles 19 and 36 would “by implication remove from the Governor and Council the power granted in Part 2, Article 50.” The amendments to articles 19 and 36 have no such effect. Gerber v. King, 107 N.H. 495, 225 A.2d 620 (1967). “In this state the climate for repeal by implication is frosty and inhospitable.” Opinion of the *692Justices, 107 N.H. 325, 328, 221 A.2d 255, 257 (1966).
The house and senate are styled “The General Court of New Hampshire.” N.H. Const, pt. II, art. 3. When the house and senate are adjourned subject to the call of their presiding officers, the general court is adjourned since the term “general court” is simply the style given the house and senate. The power given to the Governor with advice of Council in article 50 “to call it together” exists when the house and senate are not assembled for whatever reason. Each house being in adjournment at the call of its presiding officers, they are not assembled, and the Governor with advice of Council may call the general court together “if the welfare of the state should require it.”
Your second question asks: If the Governor with the advice of Council should call the general court together under part II, article 50 without the further act of adjournment or prorogation by the Governor with the advice of Council, will the resulting session be a special session or a continuation of the regular session within the meaning of part II, article 15? Our answer is that such a session would be a special session within the meaning of part II, article 15.
The effect of the 1966 amendments was to give each house the right to adjourn itself without limitation, thereby furnishing a method of adjournment of the general court independent of and in addition to the method supplied by part II, article 50. See In re Opinion of the Justices, 303 Mass. 664, 22 N.E.2d 261 (1939). Both the house of representatives and the senate have adjourned themselves under authority of part II, articles 19 and 36, respectively, subject to the call of their presiding officers. No such call has been issued.
If the Governor with advice of Council should call the general court “together sooner than the time to which it may be adjourned” (pt. II, art. 50), in this case at the call of their presiding officers, such a session would be a “special session” within the meaning of part II, article 15 which expressly recognizes this as one of two methods of calling a special session.
Frank R. Kenison
Laurence I. Duncan
Edward J. Lampron
William A. Grimes
Robert F. Griffith
*693Governor Meldrim Thomson, Jr., and the Executive Councilors Lyle E. Hersom, James H. Hayes, Leon G. Yeaton, Louis D’Allesandro and Bernard A. Streeter, Jr., by Warren B. Rudman, attorney general, David H. Souter, deputy attorney general, and Assistant Attorneys General Thomas D. Rath, Richard V. Wiebusch and Attorney James E. Morris, filed memorandum of law.
Alf E. Jacobson, president of the senate, filed memorandum of law.
George B. Roberts, Jr., speaker of the house of representatives, by Michael R. LaFontaine, Esq., filed memorandum of law.
Marshall French, majority leader, Ruth L. Griffin, majority whip, Philip R. Currier, assistant majority leader, Elaine T. Lyons, assistant majority leader, Richard P. Brouillard, assistant majority whip, Elizabeth A. Greene, assistant majority whip, Russell C. Chase, chairman, majority caucus committee, filed memorandum of law.
Addendum
After our advisory opinion in this matter was returned on December 19, 1975, the attorney general filed a petition for reconsideration and clarification of the opinion. It was stated at oral argument that the attorney general was not representing the Governor and Council or acting at their request. The petition in effect seeks advisory opinions on questions with respect to matters not before the Governor and Council and on which they have not sought an opinion. We may not properly respond to such a request. Opinion of the Justices, 93 N.H. 474, 37 A.2d 478 (1944); Opinion of the Justices, 98 N.H. 537, 104 A.2d 208 (1954).
The advisory opinion, however, is modified only to eliminate language not necessary to the answers returned by striking out in the first sentence in the next to the last paragraph the words “thereby furnishing a method of adjournment of the General Court independent of and in addition to the method supplied by pt. II, art. 50.”
Frank R. Kenison
Laurence I. Duncan
Edward J. Lampron
William A. Grimes
Robert F. Griffith
*694February 25, 1976
Warren B. Rudman, attorney general, David H. Souter, deputy attorney general, and Richard V. Wiebusch, W. John Funk, and James E. Morris, assistant attorneys general.
George B. Roberts, Jr., speaker of the house of representatives, by Michael R. LaFontaine, Esq., filed memorandum of law.